Case 19-51200-grs           Doc 1039      Filed 01/31/20 Entered 01/31/20 17:49:17                    Desc Main
                                         Document      Page 1 of 4


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY

     In re:                                                )   Chapter 11
                                                           )
     Cambrian Holding Company, Inc., et al.,1              )   Case No. 19-51200 (GRS)
                                                           )
                                                           )   (Jointly Administered)
                                                           )
     Debtors.                                              )
                                                           )   Honorable Gregory R. Schaaf

 DEBTORS’ MOTION FOR: (I) ENTRY OF AN ORDER APPROVING MODIFICATION
     TO SALE ORDER AND (II) A HEARING ON SHORTENED NOTICE FOR
     ENTRY OF AN ORDER APPROVING MODIFICATION TO SALE ORDER

              The above-captioned debtors and debtors-in-possession possession (collectively, the

 “Debtors”), by their undersigned counsel, hereby move this Court (this “Motion”) for entry of

 an order: (i) approving the attached Order (I) Approving Modification to Sale Order Entered at

 Docket No. 534, and (II) Granting Related Relief (the “Modification Order”) and (ii) holding a

 hearing on the Modification Order on shortened notice on February 7, 2020 at 9:00 a.m.

                                      JURISDICTION AND VENUE

              1.     This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of this

 proceeding and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

                             BACKGROUND AND RELIEF REQUESTED

              2.     As detailed in the Modification Order, on September 25, 2019, this Court entered

 its Order (I) Approving the Sale of Substantially All of the Debtors’ Assets Related Thereto Free


 1
          The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
 numbers in parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc.
 (3455), C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear
 Branch Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal
 LLC (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn
 Coal LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
 (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
Case 19-51200-grs        Doc 1039      Filed 01/31/20 Entered 01/31/20 17:49:17              Desc Main
                                      Document      Page 2 of 4


 and Clear of All Non-Assumed Liens, Claims, Encumbrances and Interests, (II) Approving the

 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and (III)

 Granting Related Relief (Docket No. 524) (the “Sale Order”) which, among other things,

 approved the form APA by and between certain Debtors and American Resources Corporation,

 which is attached to the Sale Order as Exhibit C. On December 18, 2019, the Debtors filed a

 Notice of Filing Final Version of American Resources Corporation Bill of Sale (Docket No.

 856), which included the execution version of the ARC APA (the “ARC APA”). The ARC APA

 provided that American Resources Corporation would acquire the Transferred Permits (as

 defined in the ARC APA) related to the Debtors’ operations at the E4-1 mine identified in the

 chart below (collectively, the “Applicable Permits”). The Applicable Permits are currently in

 the Debtors’ names and have not yet been transferred to American Resources Corporation.

       Debtor Entity            New Permit              Issued      Old Permit            Mine
   Bear Branch Coal LLC           897-5153          01/09/18         897-5100      Mine E3-1 & E4-1
   Bear Branch Coal LLC           897-8063          12/14/16         897-8028          Stockpile
                                                                                   Area Mine E3-1 &
                                                                                         E4-1

   Bear Branch Coal LLC           897-9009          05/17/17         897-9002      Mine E3-1 & E4-1
                                                                                     Coarse Fill &
                                                                                        Mining


        3.      American Resources Corporation has now entered into definitive documentation

 to transfer its interests in the Applicable Permits, licenses, and fixed infrastructure located at the

 E4-1 mine to Blue Diamond. Consideration paid by Blue Diamond in connection with the

 transaction, including the consideration paid for the transfer of the Applicable Permits, will result

 in the immediate payment of the following trade payable and other obligations for which

 American Resources Corporation is responsible, but which have not been paid and are the


                                                    2
Case 19-51200-grs           Doc 1039       Filed 01/31/20 Entered 01/31/20 17:49:17                      Desc Main
                                          Document      Page 3 of 4


 subject of proceedings in these cases: (i) $165,000, paid directly to Kentucky Employers’ Mutual

 Insurance Company; (ii) $100,000 paid directly to American Electric Power; (iii) $150,000 paid

 to satisfy ARC’s assumed liabilities under the Sale Order and/or ARC’s operational expenses;2

 and (iv) $65,000 in bond fees to Continental Heritage Insurance Company.

          4.       The Debtors and the Committee support the transfer of the Applicable Permits to

 Blue Diamond because: (i) it will result in the immediate payment of the trade payable and other

 obligations referenced in the preceding paragraph; (ii) Blue Diamond has agreed to immediately

 acquire the Applicable Permits (and associated reclamation obligations) upon the closing of the

 agreement with ARC’s subsidiary who was the designee under the ARC APA; and (iii) Blue

 Diamond has reached a tentative agreement with the landlord associated with the E4-1 mine,

 potentially resulting in the resumption of mining operations at the E4-1 mine.

          5.       Accordingly, the Debtors request that this Court hold an emergency hearing on

 this Motion on February 7, 2020 at 9:00 a.m. and enter the Modification Order at the conclusion

 of the hearing. Based on information and belief, the only parties with an interest in this Motion

 other than the Debtors and the Committee are American Resources Corporation and Blue

 Diamond, and both have consented to the entry of the Modification Order.

          6.       Furthermore, Rule 9006(c)(1) allows the reduction of notice periods by the Court

 in its discretion for cause shown. Cause exists in this instance because the closing with Blue

 Diamond, and the actions in conjunction therewith to apply for transfer of the permits and make

 the above-referenced payments, cannot occur until after the Modification Order is entered.




 2
          The parties are negotiating regarding the use of these funds and will file a supplement containing the final
 allocation prior to the hearing on this Motion.

                                                          3
Case 19-51200-grs      Doc 1039      Filed 01/31/20 Entered 01/31/20 17:49:17           Desc Main
                                    Document      Page 4 of 4


        WHEREFORE, the Debtors respectfully request that this Court: (i) enter an order

 holding a hearing on this Motion on February 7, 2020 at 9:00 a.m. and (ii) enter the attached

 Modification Order at the conclusion of the hearing.

 Dated: January 31, 2020                      Respectfully submitted,


                                              /s/ Christopher A. Jones
                                              Masten Childers, III
                                              WHITEFORD TAYLOR & PRESTON, LLP
                                              161 North Eagle Creek Drive, Suite 210
                                              Lexington, Kentucky 40509
                                              Tel: (859) 687-6700
                                              Fax: (859) 263-3239
                                              Email: mchilders@wtplaw.com

                                                        - and -

                                              Michael J. Roeschenthaler (admitted pro hac vice)
                                              WHITEFORD TAYLOR & PRESTON, LLP
                                              200 First Avenue, Third Floor
                                              Pittsburgh, Pennsylvania 15222
                                              Tel: (412) 618-5601
                                              Fax: (412) 618-5596
                                              Email: mroeschenthaler@wtplaw.com

                                                        - and –

                                              Bradford F. Englander (admitted pro hac vice)
                                              Christopher A. Jones (admitted pro hac vice)
                                              WHITEFORD TAYLOR & PRESTON, LLP
                                              3190 Fairview Park Drive, Suite 800
                                              Falls Church, Virginia 22042
                                              Tel: (703) 280-9081
                                              Fax: (703) 280-9139
                                              Email: benglander@wtplaw.com
                                              Email: cajones@gmail.com

                                              CONFLICTS COUNSEL FOR DEBTORS AND
                                              DEBTORS-IN-POSSESSION




                                                 4
